Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-50 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-16, 18-26 and 28-30 of U.S. Patent No. 10,965,986. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the parent patent anticipate the corresponding features of the claims in the present application.
Claims 31-50 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-50 of U.S. Patent No. 11,202,123. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the parent patent anticipate the corresponding features of the claims in the present application.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to disclose or fairly suggest, alone or in combination, all of the features of independent claims 31, 37, and 45.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Raleigh (US 2011/0320588) discloses a system for using performance history to customize a prioritized network list. In the example of FIG. 7, the system 700 includes a prioritized list datastore 702, a historical performance evaluation engine 704, a performance history engine 706, a network connection engine 708, a radio 710, a performance monitoring engine 712, and a reliability threshold datastore 714.

Hassler (US 2020/0296451) discloses a content distribution network utilizing multiple content sources and datacenters when delivering content to a requesting device. One or more service metrics associated with the content as it is being prepared for delivery at each of the datacenters is monitored by a quality agent to select a distribution datacenter to deliver content to a requesting device.

Major (US 2017/0188059) discloses a method of streaming media content over a network involving transmitting one or more portions of the media content to a client device via a delivery route between a content delivery source and the network, determining a performance metric associated with the transmitting of the one or more portions via the deliver route, and dynamically adjusting the deliver route between the content delivery source and the network based at least in part on the performance metric.

Littlejohn et al. (US 2015/0019465) discloses a media receiver which identifies attributes of a media station to which the media receiver is currently tuned. The media receiver monitors the signal quality of the media station. If the signal quality of the media station drops below a quality threshold, the receiver chooses an alternate station having similar content, and then tunes to the alternate station until the signal quality of the original station improves. When the signal quality of the original station rises above a re-tune threshold, the receiver can switch back to the original station. The receiver can monitor and record user listening patterns.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668. The examiner can normally be reached Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/             Primary Examiner, Art Unit 2425